DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 recites “further comprising” twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 – 13 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim 9 provides for the use of the microfluidic chip to model a subsurface reservoir, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  This claim does not positively recite what steps are required for using the microfluidic chip to model a subsurface reservoir. Claim 10 does not positively recite what steps are required for using the microfluidic chip to study rock-fluid interactions. Claim 11 does not positively recite what steps are required for using the microfluidic chip to model the reservoir comprising spectroscopic studies of the interactions between fluids and surfaces. Claim 12 does not positively recite what steps are required for using the microfluidic chip to study the effects of pore sizes on the partition coefficients of the fluids in the region of the microscale porosity and the region of nanoscale porosity. Claim 13 does not positively recite what steps are required for using the microfluidic chip to study oil-water phase behavior.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 4 – 6, this claim does not positively recite that the injections or introductions of the various components occur into the microchannels of the microfluidic chip. Furthermore, there appears to be a change of state for the blocking material. The blocking material present as a sold material in the microchannel is not positively recited. The blocking material is injected as a flowable fluid, but then solidifies within the microchannels that enables the blocking material to prevent the silicon dioxide spheres from entering the portion of the microchannels filled with the blocking material. A blocking material that is still in the liquid state would not appear to function in the manner recited. In addition, a liquid blocking material would not be able to be dissolved as indicated in the last step of the method recited in claim 1.
Claim 9 provides for the use of the microfluidic chip to model a subsurface reservoir, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. This claim does not positively recite what steps are required for using the microfluidic chip to model a subsurface reservoir. Claim 10 does not positively recite what steps are required for using the microfluidic chip to study rock-fluid interactions. Claim 11 does not positively recite what steps are required for using the microfluidic chip to model the reservoir comprising spectroscopic studies of the interactions between fluids and surfaces. Claim 12 does not positively recite what steps are required for using the microfluidic chip to study the effects of pore sizes on the partition coefficients of the fluids in the region of the microscale porosity and the region of nanoscale porosity. Claim 13 does not positively recite what steps are required for using the microfluidic chip to study oil-water phase behavior.
Allowable Subject Matter
Claims 1 – 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Zhang et al. ("Ultrasensitive detection of circulating exosomes with a 3D-nanopatterned microfluidic chip," Nature Biomedical Engineering, February 2019, 3(6):438-451) teach the introduction of silica colloids into the channels of a microfluidic device (see section: Fabrication of nano-HB-integrated chips by MINDS; figures 1 and 2).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a method further comprising the steps of:  injecting a blocking material into the microchannels, the blocking material filling at least a portion of the microchannels; injecting silicon dioxide spheres into the microchannels of the microfluidic chip, the silicon dioxide spheres forming a region of nanoscale porosity in a portion of the microchannels not filled with blocking material, the blocking material operable to prevent the silicon dioxide spheres from entering the portion of the microchannels filled with the blocking material; injecting a solvent into the microchannels of the microfluidic chip, the solvent operable to dissolve the blocking material and thereby providing a region of microscale porosity adjacent to the region of nanoscale porosity.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wang et al. (US 2021/0396907 A1) teach nanofluidic chips as micromodels for carbonate reservoirs in which silica spheres are assembled in the microchannels to form nanochannels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796